United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
DEPARTMENT OF THE AIR FORCE,
EDWARDS AIR FORCE BASE, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-890
Issued: October 22, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 13, 2012 appellant, through counsel, timely appealed the January 18, 2012
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation benefits based
upon his ability to earn wages in the constructed position of surveillance system monitor.
FACTUAL HISTORY
Appellant, then a 35-year-old instrumentation technician, fractured his left ankle in the
performance of duty on March 8, 1995 when he slipped on an unsecured panel on top of an

1

5 U.S.C. §§ 8101-8193.

aircraft. OWCP accepted his claim for left ankle fracture and placed him on the periodic
compensation rolls.2
Appellant relocated to Elmira, New York in 2000. On August 18, 2008 he was referred
for vocational rehabilitation services. In a decision dated August 2, 2010, OWCP reduced
appellant’s compensation benefits based upon his ability to earn wages in the constructed
position of gate guard. By decision dated September15, 2010, OWCP’s hearing representative
set aside the August 2, 2010 decision and remanded the case for an updated medical report.
In a November16, 2010 second opinion report, Dr. Charles Jordan, a Board-certified
orthopedic surgeon, diagnosed bilateral carpal tunnel syndrome and residual pain and stiffness
from fracture of the left ankle. Examination revealed decreased range of motion and some
persistent tenderness about the ankle. Electrodiagnostic testing showed evidence of carpal tunnel
syndrome. Dr. Jordan opined that appellant could work at a full time, sedentary job that would
allow him to sit and change positions intermittently and did not require squatting, climbing,
prolonged standing or walking on the left ankle. Appellant was also restricted from performing
repetitive duties with his hands due to his complaints of carpal tunnel syndrome.
In December 2010, appellant began participating in an OWCP-sponsored vocational
rehabilitation program. Based upon the results of vocational testing, his physical restrictions and
his transferable skills, the rehabilitation counselor developed a rehabilitation plan. In a
March 15, 2011 report, the rehabilitation counselor identified the position of surveillance system
monitor (government service) (DOT No. 379.367-010) as being suitable for purposes of the
rehabilitation plan. The selected position was identified as sedentary and required no squatting,
climbing, prolonged standing or walking on the left ankle and no repetitive duties. The
rehabilitation counselor stated that she had contacted Christian Harris, Senior Economist at the
New York State Department of Labor and Statistics who noted “job openings exist for this job
goal in the Southern Tier of New York.” She opined, based on her “ongoing review of the want
ad sections from local newspapers, ongoing contacts with prospective employers, as well as
ongoing utilization of the internet,” that the selected position was being performed in sufficient
numbers so as to make it reasonably available in appellant’s commuting area of Elmira, New
York. The rehabilitation counselor reported, however, that there were no government job
opportunities within commuting distance of appellant’s home. The record contains a March 10,
2011 report of a labor market survey reflecting that there were three openings for the position of
surveillance system monitor, one in Elmira and two in Big Flats, New York.
On March 23, 2011 OWCP informed appellant of its determination that the position of
surveillance system monitor (DOT No. 379.367-010) was within his physical restrictions and
that it would provide 90 days of placement services so that he could return to gainful
employment in that position. After 90 days, appellant was unable to secure employment.
On June 24, 2011 OWCP notified appellant that it anticipated reducing his compensation
benefits based on his ability to earn weekly wages of $377.88 as a surveillance system monitor.
It further advised that if he disagreed with the proposed reduction, he had 30 days within which
2

Appellant’s October 9, 1989 occupational disease claim was accepted for bilateral carpal tunnel syndrome. (File
No. xxxxxx054).

2

to submit additional evidence or argument regarding his capacity to earn wages in the selected
position.
By decision dated July 26, 2011, OWCP reduced appellant’s wage-loss compensation
effective July 31, 2011 based on his ability to earn wages in the selected position of surveillance
system monitor. It found that the selected position was both vocationally and medically suitable.
Appellant requested a telephonic hearing, which was held on November 15, 2011. At the
hearing, counsel acknowledged that the constructed position was within appellant’s medical
restrictions. He challenged the reduction in compensation, however, on the basis that there the
constructed position was not reasonably available in the Elmira, New York area where appellant
resided.
By decision dated January 18, 2012, the Branch of Hearings and Review affirmed the
July 26, 2011 wage-earning capacity determination.
LEGAL PRECEDENT
Once OWCP accepts a claim it has the burden of proof to justify termination or
modification of compensation benefits.3 An injured employee who is either unable to return to
the position held at the time of injury or unable to earn equivalent wages, but who is not totally
disabled for all gainful employment, is entitled to compensation computed on loss of
wage-earning capacity.4
Under FECA, wage-earning capacity is determined by the actual wages received by an
employee if those earnings fairly and reasonably represent his wage-earning capacity.5 If the
actual earnings do not fairly and reasonably represent the employee’s wage-earning capacity or if
the employee has no actual wages, the wage-earning capacity is determined with due regards to
the nature of the injury, the degree of physical impairment, the employee’s usual employment,
age, qualifications for other employment, the availability of suitable employment and other
factors and circumstances which may affect wage-earning capacity in his disabled condition.6
OWCP must initially determine the employee’s medical condition and work restrictions
before selecting an appropriate position that reflects his vocational wage-earning capacity.7 The
medical evidence OWCP relies upon must provide a detailed description of the employee’s
condition and the evaluation must be reasonably current.8 Where suitability is to be determined
based on a position not actually held, the selected position must accommodate the employee’s
3

Harold S. McGough, 36 ECAB 332 (1984).

4

James B. Christenson, 47 ECAB 775, 778 (1996); Wilson L. Clow, Jr., 44 ECAB 157 (1992).

5

20 C.F.R. §§ 10.402, 10.403; Alfred R. Hafer, 46 ECAB 553, 556 (1995).

6

5 U.S.C. § 8115(a).

7

Id.; Mary Jo Colvert, 45 ECAB 575 (1994); Keith Hanselman, 42 ECAB 680 (1991).

8

M.A., 59 ECAB 624, 631 (2008).

3

impairment from both injury-related and preexisting conditions, but not impairment attributable
to post injury or subsequently acquired conditions.9
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to OWCP wage-earning capacity specialist for
selection of a position listed in the DOT or otherwise available in the open labor market that fits
the employee’s capabilities with regard to his physical limitations, education, age and prior
experience. Once this selection is made, a determination of wage rate and availability in the
open labor market should be made through contact with the state employment service or other
applicable service.10 Finally, application of the principles set forth in the Shadrick11 decision
will result in the percentage of the employee’s loss of wage-earning capacity. The job selected
for determining wage-earning capacity must be a position that is reasonably available in the
general labor market in the commuting area in which the employee resides.12
ANALYSIS
OWCP reduced appellant’s wage-loss compensation on the grounds that he had the
capacity to earn wages in the constructed position of surveillance system monitor. It has the
burden to establish that the position was reasonably available in his commuting area. The Board
finds that OWCP failed to meet its burden of proof.
The rehabilitation counselor identified the sedentary position of surveillance system
monitor (government service) (DOT No. 379.367-010) as being suitable for purposes of the
rehabilitation plan, as its duties were within appellant’s medical restrictions and transferable
skills. Based on her “ongoing review of the want ad sections from local newspapers, ongoing
contacts with prospective employers, as well as ongoing utilization of the internet,” she
concluded that the selected position was being performed in sufficient numbers so as to make it
reasonably available in appellant’s commuting area. The rehabilitation counselor stated that she
had contacted a senior economist at the New York State Department of Labor and Statistics who
noted “job openings exist for this job goal in the Southern Tier of New York.” She reported,
however, that there were no government job opportunities within the commuting distance of
appellant’s home, and a labor market survey reflected that there were only three openings for the
position of surveillance system monitor within the commuting area.

9

Id.

10

N.J., 59 ECAB 171, 176 (2007); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment:
Determining Wage-Earning Capacity, Chapter 2.814.8(d) (October 2009).
11

Albert C. Shadrick, 5 ECAB 376 (1953); 20 C.F.R. § 10.403(d).

12

See R.C., Docket No. 11-333 (issued October 4, 2011) (where the Board found that OWCP failed to meet its
burden to justify reducing appellant’s wage-loss compensation, as the record did not support its finding that the
selected position was reasonably available in appellant’s commuting area). See also David L. Scott, 55 ECAB 330,
335 n.9 (2004).

4

While a lack of current job openings does not mean that the selected position was not
performed in sufficient numbers to be considered reasonably available,13 the record does not
otherwise support OWCP’s finding of availability. The rehabilitation counselor did not obtain
relevant or specific employment data from the New York State Department of Labor and
Statistics. As it pertained to appellant’s commuting area. The statement obtained that the job
opening exists in the Southern Tier of New York is not sufficient to establish the selected
position as reasonably available to appellant. The rehabilitation counselor simply stated that the
job was being performed in sufficient numbers and listed one individual and referred to her
ongoing review of ads and websites as support. The record does not contain adequate evidence
of the existence of, or the specific location of, such job openings.
Pursuant to OWCP procedures, a claims examiner may rely on the opinion of a
rehabilitation specialist as to whether the job is reasonably available and vocationally suitable
because she is an expert in the field of vocational rehabilitation.14 In this case, the rehabilitation
counselor’s report was not subjected to a review by such a specialist. Therefore, the claims
examiner’s reliance on the rehabilitation counselor’s unsubstantiated opinion was misplaced.
The Board finds that the record does not establish that the selected position of surveillance
system monitor was reasonably available in the general labor market in appellant’s commuting
area. OWCP failed to meet its burden to justify reducing appellant’s wage-loss compensation.15
CONCLUSION
OWCP improperly reduced appellant’s compensation benefits based upon his ability to
earn wages in the constructed position of surveillance system monitor.

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.8(c) (October 2009).
14

Id. at Chapter 2.814.8.

15

The Board expresses no opinion as to whether the selected position is either medically or vocationally suitable.

5

ORDER
IT IS HEREBY ORDERED THAT the January 18, 2012 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: October 22, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

